Ingraham, P. J., (orally).
The bankrupt court cannot *181enjoin this court. In the execution of process, when jurisdiction is acquired, the supreme court is absolute in the control of its own orders and decrees. We do not believe that congress intended that the bankrupt court should have any control over the acts or judgments of this court. Is not the order of this court a complete protection to the sheriff for all purposes in the banKrupt court ? We think it is. We think the order was right, and should be affirmed.
Order affirmed, with costs.
Cabdozo, justice, took no part in the decision, he having made the order appealed from.
The principle in this case was followed in the case of Weld agt. O’Brien, decided at the same general term.